Citation Nr: 1639396	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-29 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS), also claimed as chronic diarrhea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for training (ACDUTRA) from April 1985 to November 1985 and on active duty from December 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina, which denied service connection for IBS.  

In March 2013, the appellant appeared at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The Board remanded the claim in February 2014 and September 2014 for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Regrettably, this case must be remanded again.  

The appellant contends that his claimed disability is due to undiagnosed illness, or part of a constellation of symptoms due to an illness as described under 38 C.F.R. § 3.317.  

While on appeal, the appellant's representative contends that the appellant's IBS, claimed as chronic diarrhea, is due to a constellation of symptoms due to illness described under 38 C.F.R. § 3.317.  The medical evidence of record indicates that the appellant had gastrointestinal complaints, characterized as chronic diarrhea, following service performed in Southwest Asia.  He related that this disorder, which some of his private physicians related to IBS, and which others provided no specific diagnosis for, were related to his service in Southwest Asia.  The AOJ must address whether the symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

The appellant underwent a VA examination in October 2014.  The October 2014 VA medical opinion did not provide sufficient information to make a decision on this claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App 79 (2006).  The October 2014 VA medical opinion was simply a recitation of the March 2011 VA examination and opinion which was previously noted to be insufficient to make a determination in light of the amendment of 38 C.F.R. § 3.317.  Both VA examinations denied IBS and gave a rationale that there was no documentation showing a diagnosis of IBS.  However, neither examination addressed chronic diarrhea or any gastrointestinal disorder as caused by an undiagnosed illness.  Moreover, in March 2013, the appellant raised that his IBS, chronic diarrhea, or any other gastrointestinal disorder may have been linked to burning oil wells in Southwest Asia.  He submitted a photograph of such on behalf of his claim.  If an examination report does not contain sufficient detail, it is incumbent to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015).  The opinions are inadequate in this regard.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new treatment records, VA or non-VA, that may have come into existence since the time the claims file was last updated by AOJ.  
 
2.  The appellant should be afforded an appropriate VA examination with a physician with a specialty in undiagnosed illness to determine the origin and nature of his IBS, also claimed as chronic diarrhea, or gastrointestinal disorder.  The claims folder (VBMS file) must be made available to and reviewed by the examiner in connection with the examination of the appellant.  All indicated studies should be performed.  The AOJ must consider the provisions of 38 C.F.R. § 3.317.  The examiner should consider and address the appellant's statements and also the photograph (see Correspondence, VBMS receipt date February 1, 2013) of burning oil wells related to his service in Southwest Asia.  

The examiner must provide the following opinions, in light of all prior examination findings and all the evidence of record: 1) is it at least as likely as not (to percent probability or greater) that each noted symptom (chronic diarrhea, nausea, abdominal pain, gastrointestinal complaints) is due to a known diagnosable disease entity; and 2) for each known clinical diagnosis, if any, the examiner must opine regarding whether it is at least as likely as not (50 percent probability or greater) that each currently diagnosed disability is due to an event or incident of the appellant's period of active service or otherwise related thereto.  

Then, the examiner must provide the following opinion regarding the symptoms not part of a known clinical diagnosis: is it at least as likely as not (50 percent probability or greater) that the appellant's symptoms constitute an undiagnosed illness or medically unexplained chronic multisymptom illness (functional gastrointestinal disorders (excluding structural gastrointestinal diseases)).  

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), OR a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  

Objective indications of chronic disability include signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  

Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  
 
3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the appellant's claim based on the entirety of the evidence.  If the claim remains denied, the appellant and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

